DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the twist shaft and respective driving arrangement of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claims 1-10, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).	
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the casing surface" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “the brake surfaces behind,” in line 6 of the claim creates uncertainty as to what feature the brake surfaces are behind.
  Regarding claim 1 the phrase “CAN BE” is indirect, suggests optionally, and passive which renders any recitation claimed after not having patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Regarding claim 1, the phrase “extended or retracted radially sideways” in line 7 of the claim does not reflect the angular rotation of the brake surfaces depicted in the drawings.  This creates uncertainty as to what features the applicant is claiming.
Claim 1 recites the limitation "they" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase “a reversible airbrake” in line 1 of the claim is unclear if the airbrake is the same or different from the independent claim.
Claim 3 recites the limitation "the rear plane" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the back" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase “brake rings” in line 3 of the claim is unclear if the rings include or exclude the brake ring of claim 1.
Claim 7 recites the limitation "the rear plane" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the twist shaft" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the existing path-correcting fuse" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacchia (US 7,004,424).
In re. claim 1, Pacchia teaches a fuse (12, 14) (fig. 1) comprising a reversible airbrake (14) intended for a projectile (10), wherein the airbrake comprises at least one brake disc (22) containing at least two brake surfaces (18, 19) arranged on a brake ring (24) in the form of radially protruding parts in the periphery of the brake ring (when deployed) (fig. 3), which are evenly distributed around the casing surface of the fuse (fig. 3) and arranged each behind a respective protective device arranged on the casing surface of the fuse (surface forward of ring (23) not including notches (42) is 
In re. claim 2, Pacchia teaches the fuse with a reversible airbrake according to claim  1, comprising three to ten brake surfaces, evenly distributed around the casing surface of the fuse (fig. 20).  
In re. claim 3, Pacchia teaches the fuse with a reversible airbrake according to claim  1, wherein the brake surfaces, are arranged successively in pairs behind the respective protective devices which are evenly distributed on and around the casing surface of the fuse (figs. 2-3), wherein the arranged brake surfaces are formed by a front brake surface arranged closest to the rear plane of the protective device  and a rear brake surface arranged behind the front brake surface (e.g. airstream and non-airstream surfaces of fins (18)) (or alternatively main fins (18) and auxiliary fins (19) (figs. 2-3).  
In re. claim 4, Pacchia teaches the fuse with a reversible airbrake according to claim 3, furthermore comprising one or more brake surfaces (18) at the back (on aft ring (24)) (fig. 3).  
In re. claim 5, Pacchia teaches the fuse with a reversible airbrake according to claim 1 wherein the brake surfaces are formed with a cross-section which corresponds to the cross-section of the respective protective device so that in the retracted position the brake surfaces are concealed behind the protective devices when viewed from the front (recessed to the airstream when stowed) (col. 2, ln. 55-58).  

In re. claim 7, Pacchia teaches the fuse with a reversible airbrake according to claim 1, wherein the brake surfaces are evenly distributed on twistably arranged brake rings (brake rings provide twist at spring (34)) on the rear part of the fuse behind the protective devices, a front brake ring (23) arranged closest to the rear plane of the protective devices and one or more rear brake rings (24) arranged behind the front brake ring (fig. 3).  
In re. claim 9, Pacchia teaches a method of controlling the longitudinal spread of a projectile by replacing the existing path-correcting fuse with a fuse  comprising a reversible airbrake according to claim 1 (replaces prior art flight altering mechanisms) (col. 1, ln. 24-45).  
In re. claim 10, Pacchia teaches a projectile (10) comprising a fuse (12, 14) according to claim 1 (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pacchia.
In re. claim 8, Pacchia fails to disclose the twist shaft is driven by a battery and a solenoid or an electric motor.  
It would have been an obvious matter of design choice to have the twist shaft driven by a battery and a solenoid or an electric motor, since applicant has not disclosed that the use of the recited driving mechanism solves any stated problem or is for any particular purpose and it appears .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647